Cook, J.,
delivered the opinion of this court.
The appellant was convicted, in the circuit court of Neshoba county, of unlawfully having in his possession more than one quart of intoxicating liquors, in violation of the provisions of chapter 210, Laws of 1922, and,' from the judgment and sentence, he prosecuted this appeal. '
The testimony in the record is to' the effect that, ‘ ‘ during the Neshoba county fair, in the month of August,” the appellant was found in possession of the prohibited liquors at a point near the fair grounds. The record discloses that the appellant was convicted in the justice court on August 19, 1922, and he was convicted in the circuit court on September 2G, 1922, but there is not a *730word in tlie entire record from which it can he determined that the offense was committed in 1922, after the passage of chapter 210, Laws of 1922, or indeed within the statutory period of limitations. The state is required to prove that the offense was committed within the statutory period of limitations, and, in order to permit the imposition of the penalty prescribed by chapter 210, Law;s of 1922, it must prove that the offense was committed after the passage of that act. 16 C. J. 529; Thompson v. State, 54 Miss. 740; Hatton v. State, 92 Miss. 651, 46 So. 708.

Reversed and remanded.